Citation Nr: 0423579	
Decision Date: 08/26/04    Archive Date: 09/01/04	

DOCKET NO.  03-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  The veteran does not currently have hepatitis C that is 
related to active service.

2.  The veteran does not currently have PTSD that is related 
to active service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  PTSD was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision in 
a claim for VA benefits.

In the present case a substantially complete application for 
service connection for PTSD was received in February 2000, 
and a substantially complete application for hepatitis C was 
received in November 2000.  Thereafter, in rating decisions 
dated in November 2000 and March 2002, the claims were 
denied.  Prior to the March 2002 rating decision the veteran 
was provided notification regarding the VCAA in a letter 
dated in April 2001.  However, this letter was sent after the 
November 2000 RO decision was promulgated.  The veteran 
received further notification in the April 2003 statement of 
the case.  The statement of the case, together with the April 
2001 notice, informed the claimant regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
the VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notices provided to the appellant were not given prior 
to the first AOJ adjudication with respect to the issue of 
service connection for PTSD, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
has fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
appeared for a hearing and service personnel and medical 
records have been obtained.  Treatment records have been 
obtained.  The statement of the case advised the veteran of 
the laws and regulations pertaining to his claim.  This 
document informed the veteran of the evidence of record and 
explained the reasons and bases for denial of his claim.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been fully satisfied and 
as discussed above, the timing of that notice has not been 
prejudicial error to the appellant in this case.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

It is neither asserted nor shown that the veteran 
participated in combat during his active service.  Service 
personnel records indicate that he did not participate in 
combat during his active service, and there is no evidence of 
record indicating that he did participate in combat during 
his active service.  Therefore, a preponderance of the 
evidence is against a finding that the veteran participated 
in combat during active service.  

It is the veteran's assertion that incidents that occurred 
while he was incarcerated in the brig, during his active 
service, resulted in currently manifested hepatitis C and 
PTSD.  These incidents include being assaulted by guards, and 
an attempted suicide of another individual who was 
incarcerated at the same time as the veteran.  The veteran 
has testified that an individual attempted suicide.  The 
veteran was then required to clean the blood splattered cell 
with a guard thrusting the veteran's head into a bucket of 
water tainted by the blood the veteran was cleaning from the 
cell. The veteran indicates that he was required to remain in 
the clothing stained by the bloody water until the next 
morning.  The veteran testified, at page 20, that he did not 
receive any medical treatment while he was incarcerated in 
the brig as a result of any of the assaults committed on him 
by the guards, nor did he report any assault incidents, 
including the incident involving his reported exposure to 
blood.  

It has been requested that the Board remand the appeal to 
attempt to obtain records relating to the veteran's period of 
incarceration, including any incident reports.  The veteran 
has indicated that he did not report any of the actions that 
he believes resulted in his current hepatitis C and PTSD.  
Therefore, there would be no incident reports with respect to 
these events.  With respect to the attempted suicide, even if 
there was an incident report relating to the suicide attempt, 
the report would not address the veteran's subsequently 
reported experience with respect to cleaning the cell because 
the veteran did not report that event.  

For purposes of argument the Board will assume that there was 
an attempted suicide in the brig while the veteran was also 
incarcerated.  The Board will assign very large probative 
weight to the official records because they were created 
contemporaneous with the veteran's active service, and 
because they are standardized for the purpose of creating a 
record of the veteran's active service.  With respect to the 
veteran's current testimony relating to events the veteran 
experienced during his active service, the Board will assign 
very small probative weight.  Very small probative weight is 
assigned because the veteran's testimony and statements are 
relating to events that occurred over 40 years ago.  On the 
basis of the above analysis evidence of very large probative 
weight indicates that the veteran did not experience the 
assaults, including the incident related to cleanup of human 
blood, during the veteran's active service and evidence of 
very small probative weight supports a finding that these 
incidents did occur.  Therefore, the greater probative weight 
of the evidence is against a finding that the veteran 
experienced the reported assaults during his incarceration in 
the brig or that he experienced an assault and exposure to 
blood products as a result of cleaning up a cell following an 
attempted suicide during his incarceration in the brig.  

Service medical records are silent for complaint, finding, or 
treatment with respect to hepatitis C or PTSD.  The evidence 
of record reflects that hepatitis C was first identified in 
March 2000.  There is no competent medical evidence 
indicating any relationship between the veteran's currently 
manifested hepatitis C and his active service.  In the 
absence of any competent medical evidence indicating a 
relationship, and competent medical evidence indicating that 
the veteran did not have hepatitis C during his active 
service, and competent medical evidence indicating that 
hepatitis C was not diagnosed until March 2000, a 
preponderance of the evidence is against a finding that 
currently manifested hepatitis C is related to active 
service.

The report of a May 2001 VA psychological evaluation reflects 
a diagnosis of PTSD, and the examiner indicates that the PTSD 
is related to the incidents the veteran reported as having 
occurred during his incarceration in the brig during his 
active service.  On the basis of the above analysis a 
preponderance of the evidence is against a finding that the 
incidents, relied upon by the examiner to determine that the 
veteran's PTSD is related to his service, occurred.  In the 
absence of credible supporting evidence that those inservice 
stressors occurred, the May 2001 opinion is based on an 
inaccurate factual history and is of no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Therefore, a preponderance of 
the evidence is against a finding that the veteran has PTSD 
that is related to his active service.

The veteran has offered his statement and testimony regarding 
his belief that he has hepatitis C and PTSD that are related 
to his active service.  However, as a lay person, he does not 
have sufficient medical expertise to offer a medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the veteran's belief that 
his hepatitis C and PTSD are related to his active service 
will not be accorded any probative weight.  


ORDER

Service connection for hepatitis C is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



